 1

 2

 3                                                               The Honorable Ricardo S. Martinez

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9    MARK HOLADAY, an individual,
                                                     No. 2:19-cv-01199
10                      Plaintiff,
             vs.                                     ORDER GRANTING THIRD-PARTY
11                                                   PLAINTIFF KEYBANK’S MOTION FOR
      KEYBANK N.A., a national banking               LEAVE TO SERVE BY PUBLICATION
12    association,
13                      Defendant.
14    KEYBANK N.A., a national banking
      association,
15
                        Third-Party Plaintiff,
16
             vs.
17
      JASON HOLADAY, an individual,
18
                        Third-Party Defendant.
19

20          The matter comes before the Court on Third-Party Plaintiff KeyBank’s motion for leave
21   for service by publication. Having thoroughly considered the motion and supporting declarations
22   of Tom Bice and Carolyn Mount, the Court hereby GRANTS the motion.
23          Washington law allows service by publication when a defendant, who is a resident of
24   Washington, conceals himself within the state to avoid service of summons. RCW 4.28.100(2).
25   The Court finds that Third-Party Plaintiff KeyBank made reasonably diligent efforts to locate
26   Third-Party Defendant Jason Holaday and that service by publication is appropriate. KeyBank’s



     ORDER GRANTING THIRD-PARTY PLAINTIFF                      MILLER NASH GRAHAM & DUNN LLP
     KEYBANK’S MOTION FOR LEAVE TO SERVE BY                                      AT T OR NE YS AT LAW
                                                                         T: 206.624.8300 | F: 206.340.9599
     PUBLICATION - 1                                                                     P I ER 7 0
                                                                         2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
     No. 2:19-cv-01199                                                           SE AT T LE , W A 9 8 1 2 1
 1   motion and accompanying declarations support the inference that Jason Holaday acted with intent
 2   to conceal himself.
 3          THEREFORE, it is hereby ORDERED that the summons in this matter may be served on
 4   Jason Holaday by publication in conformity with RCW 4.28.110 and through messaging on Jason
 5   Holaday’s LinkedIn account.
 6
                                   DATED this 21 day of January 2020.
 7

 8

 9
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13
                                                        Presented by:
14
                                                        MILLER NASH GRAHAM & DUNN
15
                                                        s/Carolyn A. Mount                 _____
16                                                      Steven A. Miller, WSBA No. 30388
                                                        Kellen A. Hade, WSBA No. 44535
17                                                      Carolyn A. Mount, WSBA No. 55527
                                                        Pier 70, 2801 Alaskan Way, Suite 300
18                                                      Seattle, WA 98121-1128
                                                        Tel: (206) 624-8300
19                                                      Fax: (206) 340-9599
                                                        Email: steve.miller@millernash.com
20                                                              kellen.hade@millernash.com
                                                                carolyn.mount@millernash.com
21
                                                        Attorneys for KeyBank N.A.
22

23

24

25

26



     ORDER GRANTING THIRD-PARTY PLAINTIFF                      MILLER NASH GRAHAM & DUNN LLP
     KEYBANK’S MOTION FOR LEAVE TO SERVE BY                                     AT T OR NE YS AT LAW
                                                                        T: 206.624.8300 | F: 206.340.9599
     PUBLICATION - 2                                                                    P I ER 7 0
                                                                        2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
     No. 2:19-cv-01199                                                          SE AT T LE , W A 9 8 1 2 1
